HATCHETT, Circuit Judge,
dissenting:
The majority is correct in holding that a judge may not amend or alter a judgment five years after its entry; but that is not what happened in this case. This district judge was the sole judge involved in handling this case and was the fact-finder in this extended litigation; he was uniquely qualified to clarify the court’s intent. Indeed, this judge stated in July, 1985, that the court intended Hermil and Wages to be treated as one, requiring a joint set-off of their debts for purposes of entitlement to funds. Clarification of a judgment is permissible. The majority has become entangled in a semantical exercise.